16/436,211
First Named Inventor
Bekara
Title
Machine Learning Techniques for Noise Attenuation in Geophysical Surveys
File Location
16436211 Bekara


DETAILED ACTION
Pending Claims
The amendment filed on 6 August 2021 has not been entered.
Original claims 1-20 are still pending.
The amendment proposes to cancel 1-20.  As the amendment is non-responsive for the reasons set forth below, claims 1-20 remain pending and rejected.
The amendment proposes to add new claims 21-50, but these are non-elected based upon original presentation and have not been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to detailed particulars of applying one or more filtering procedures to sensor data wherein an output of the filtering procedures is determined to have a threshold level of distortion to the sensor data or leave a threshold level of remaining noise signals in the sensor data, used to train a classification engine.

II.  Claims 21-50 drawn to detailed particulars of training a computer-implemented classifier with geophysical training data comprising a first filter producing a first filter output and a second filter producing a second filter output, with training data comprising at least the first subset of the geophysical data, the first and second filter outputs, and the first and 

The elected and non-elected inventions set forth above are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope, are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant application, each group does not require the specifics of the inventions of the other groups as set forth above so they do not overlap in scope; they are not obvious variants based on the current record.  For instance, in representative independent Claim 1, the filtering of this constructively elected claims read upon sequential filtering steps of a single input signal of unspecified origin to train the classifier.  In contrast, new independent claim 21 details a specific arrangement of parallel filtered inputs to the classifier, as described above, in addition to details of filtering a second subset of the geophysical data with a third filter to produce a third filter output.  As the particulars are identified above, each group evidences: (A) the combination does not require the particulars of the subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination.  See MPEP § 806.05(d).  In the instant case, the subcombinations have separate utility such as training and utilizing a classifier without the particular limitations of the other subcombination.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require different field of search (for example, search different classes/subclasses or electronic sources, or employing different search queries).
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election by Original Presentation
Newly submitted claims 21-50 are directed to an invention that is independent or distinct from the invention originally claimed for the reasons set forth above.  Since applicant has received an action on the merits for the originally presented invention, this invention (claims 1-20) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 6 August 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered.  The remaining claims would not be readable on the elected invention for the reasons set forth above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857 

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857